Exhibit 10.46
 
SHANGHAI PUDONG DEVELOPMENT BANK
 
Right pledge contract
 
The pledgee : Shanghai Pudong Development Bank, Ningbo Ximen Branch
 
The pledgor : Ningbo Keyuan plastic co.ltd
 
In consideration of:
In order to ensure that the debtor completely and timely performs every
obligation in the principal and that the pledgee’s rights are achieved, the
pledgor volunteers to undertake liability of all the debt in the principal
contact for the pledgee and draw up this contact specially.
 
Article 1 Pledge warranty
 
1.1 pledge property
Pledgee to agree unconditionally that to provide the pledge warrant for all the
debt in the contract per the article 8 of the right of the pledge
The right of pledge under the contract should also include subordinates,
secondary right, fruits and substitute except the original pledge.
 
 
1

--------------------------------------------------------------------------------

 
 
2. The modes of warranty
The warranty of this contact is to make sure pledgee have the first priority of
the pledge. When the debtor does not undertake the debt according to the
agreements of the principal contact, whether or not the creditor has other
suretyship rights of the principal contact’s creditor’s rights (including not
limiting in suretyship, mortgage and hypothecation and other modes of
suretydhip), the creditor all has the right to firstly require the surety to
undertake the suretyship liability in the scope of suretyship of this contact,
while does not need to firstly ask other sureties to perform suretyship
liabilities.
 
3 .The warranty scope
Except the principal creditor, the scope should include the loan principal ,
penalty interest and compound interest, liquidated damage, procedure fee, and
other related fees, and also the fees arising from the pledgor to achieve its
rights ( include but not limited to litigation fee, lawyer fee and travel fee
etc)
 
4 .The changes of the principal contact
The pledgor to confirm even there are any graces which pledge to grant to debtor
or pledgor, or pledgee made any amendment or changes for the contract, if such
amendment does not further intensify the burden of pledgor, all the rights and
obligations of pledgee under the contract will not be influenced due to such
changes, and the liability of the pledgor will not be reduced for that. Instead
of the creditor, the principal contact provides the debtor with business of the
establishment of a letter of credit, the establishment of a letter of guarantee
or the alternate letter of credit. Any amendments of a letter of credit, a
letter of guarantee or the alternate letter of credit The creditor and the
debtor by the creditor and the debtor need not to gain the approval of the
surety or separately inform the surety. These amendments are regarded as that
the surety’s approval has been achieved ahead, while the suretyship liability of
the surety is not reduced for that.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 2 The pledge property’s handover (registration) and retention
 
1. the pledge’s property’s handover (registration) and retention
To fulfill the contract and complete the pledge process, the pledgor should per
pledgee’s request after signed the contract to give the ownership certification
with stamp to pledgee or to complete the registration procedure at the local
authority in time, any related pledge certifications also should kept by pledgee
during the period of contract.
 
2. the change of pledge property and change of registration
The change of pledge property should get the approval from pledgee during the
contract period, and if the pledge property has done the pledge registration
before, the pledgor should work with pledgee to do the related changing
procedure in the related authority.
 
3. the return of the pledge property and cancellation
When all the debts under the contract and approved by the pledgees, the
ownership certification should be returned to the pledgors, if the pledge
registration has been done, the cancellation procedure should be done with the
assistance of pledgors.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 3 The achieve of pledge
 
3.1 The handle of the pledge
In case one of the following situations happen, pledgee has the right to handle
the pledge to get the pledge right
 
(1) Debtor to violate the contrat
 
(2) Pledgor to violate the contract
 
(3) Any situation can make the pledgee to have the pledge in advance
 
(4) Any other situation can make both parties to handle the pledge
 
3.2 The achieve of the pledge
If the situations for handle the pledge happens, the pledgee has the right to
handle the pledge in one of the following methods
 
(1) Sale, bid, cash the pledge in advance, and get the paid based on the cash or
to handle the payment by contract.
 
 
4

--------------------------------------------------------------------------------

 
 
(2) After handled the pledge, the paid cash should be for all the creditor’s
right, for the financing beside the loan, if there is no money advance for
pledgor, then the pledgor has the right to draw the cash to pledgor’s appointed
account or to creditor’s guarantee account as the guarantee cash for later
payment, there is no need to has separate contract for the issue.
 
(3) to handle the property based on the law or other methods agreed by both
sides, to achieve the pledge.
 
Article 4 Statement and promise
 
The pledgor make the such promise to the pledgee
 
(1) The pledgor is an independent legal subject who possesses the necessary
capacity for rights and can in his own mane perform the obligations of this
contact and independently bear civil responsibility.
 
(2) all the items of contract meet the law, and has finished signing this
contact and performing all the authorization and ratification needed by the
obligations of this contact.
 
Every term of this contact is the expression of the surety’s real meaning ,
 
(3) The signature and performance of this contact do not disobey the laws (the
laws of this contact refer to the laws, rules, regulations, local regulations
and judicial interpretation) obeyed by the surety, constitutions, documents,
judgments and verdicts of authorized departments, and also do not contradict any
contact and agreement signed by the surety or the other undertaken obligation.
 
 
5

--------------------------------------------------------------------------------

 
 
(4) The pledgor ensures that the financial statements (if the surety had) showed
are in conformity
with the legal regulations. The financial statements truly, completely and
fairly reflect the financial situation of the surety. What’s more, all the
material and document information relating with this contact are true,
effective, accurate and complete, but have little concealment.
 
(5) The pledgor  promises to finish record, register or other formalities needed
by the effective and legal performance of this contact,
 
(6) The pledgor ensures that there exist no situations or events which may
greatly affect the capability of performing obligations.
 
2 And there is the further promises as follows
 
A the pledgor has the complete ownership for the pledge, the pledge is gained
legally and has no warranty, or other kinds of arrangements, and there is no
dispute for the ownership, restrict and other flaws:( such as frozen share
right, report of the loss of bill, and stop payment for the bills)
 
B The pledgor ensures that he observes law and discipline for the pledge
 
C The pledgor is an independent legal subject who possesses the necessary
capacity for rights, The financial statements truly, completely and fairly
reflect the financial situation of the pledge. What’s more, all the material and
document information relating with this contact are true, effective, accurate
and complete, but have little concealment.
 
 
6

--------------------------------------------------------------------------------

 

Article 5 The agreed events
1. The pledgor’s promise
 
(1) The pledgor promises that if not gaining the agreement in writing from the
pledgee, the pledgor does not adopt the following behaviors.
 
1) Selling, bestowal, leasing, leading, transferring, mortgage, hypothecation or
other modes deposits the whole or large part of the great property.
 
2) The operative mechanism and property based on organization have great
changes, including but not limiting in contracting, leasing, joint operation,
transformation of corporate system, transformation of shareholding system, stock
transfer, consolidation (or annexation), joint capital (or cooperation), company
schism, the setting up of subsidiary company, the transfer of property rights or
reduction of capital and so on.
 
 
7

--------------------------------------------------------------------------------

 
 
3) Amending the company’s regulations and changing the management scope and
primary
business of the company.
 
4) Applying for reforming, bankruptcy or dissolution of the company.
 
5) Try to deal the company’s pledge
 
6) Signing the contacts/agreements which greatly influence the capability of
performing obligations of this contact or undertaking some obligations which has
the same bad influences.
 
2. The pledgor promises that when the following events happen, the surety will
inform the BANK  within 5 days, (artificial person need the stamp of official
seal, natural man need signature) to the hands of the creditor in five banking
day since the event has happened.
 
1) Related events which happened lead the statements and suretyship claimed in
the contact to become false, inaccurate statement.
 
 
8

--------------------------------------------------------------------------------

 
 
2) The surety or the majority shareholder, actual control or rerated person
involving in appeal, arbitration or capital which is detained, sealed up,
frozen, acted under coercion or enforced by other measures having the same
effectiveness, or the surety’s legal representative, supervisor of board and top
management involving in appeal, arbitration or other enforced measures
 
o The surety’s legal representative or authorized nominee, persons responsible,
principal financial persons responsible, communication address, the name of
enterprise, business place and other items change, or the surety changes the
domicile address, habitual residence and the work unit, leaves the habitual city
for a long time, changes name or has
great bad influences in the level of income.
 
o Applied for reforming, bankruptcy by other creditor or receded by the upper
competent Organization.
 
3. the pledgor to promise to provide all the related financial document to
pledgee during the contract period.
 
 
9

--------------------------------------------------------------------------------

 
 
4. the pledgor confirm that, before all the debt has been settled under the
contract, the pledgor can not execute the right of recourse and other right to
debtor due to the guarantee liability, (include but not limited to offset the
debt with its debtor’s debt).
 
5.even the debtor made some or all debts settled under the contract, or the
debtor made the pay off to the pledgor individually, the pledgor should will
continue take all the potential pledge joint responsibility for the debt right
after paid off.
 
6.if the pledgee request to do the assessment for the pledge, the pledgor should
perform such assessment in the authority accepted by pledgee.
 
7. Per pledgee’s request, pledgor should do the notarization with enforcing in
the authority, the pledgor volunteer to take the enforcing.
 
8. Pledgor should work with pledgee to do all the necessary procedures to ensure
the pledgee has all the pledge rights under the contract..
 
9. Pledgor make sure the contract will not be influenced by the principal
contract.
 
10. Pledgor should pay the tax and related expense under the contract period.
 
11. During the contract period, the dividend ,interest should be saved into the
warranty account as the warrant.
 
12. If the share or share rights are taken as the pledge, the pledgor confirm
the share should have the same right and interest from now to future, include
but not limited to the voting right, and other management right, the right to
ask the dividend and other payment, the allocation right and the other right
under the company regulation, moreover, when the share allotment happens,
pledgor should use his own money to buy and do the pledge together, if there is
value insufficient due to pledgor did not purchase the share, the pledgor should
make it up.
 
 
10

--------------------------------------------------------------------------------

 
 
13. For the share/ share right pledge, pledgor should to main its value by using
the shareholder’s right,can not waive the shareholder’s right without the
consent of pledgee in writing, if the share pledge happens,the pledgor should do
the new release in the newspapers appinted by CSRC within 3 working days, the
release should include the share holder’s resolution, the exterior warranty
amount up to the release date, and the pledgor’s warranty to sub company.
 
14. For the bill, certification of deposit, security pledge, the pledgor can not
report to loss during the pledge period, or do the public announcement or other
programme.besides, the pledgor agrees, if the cashing date is earlier than the
principal creditor right date, the pledgor has the right to cash the pledge, the
money should be used for paying off the principal creditor right, or saving and
draw to account appointed by pledgee to warrant the main creditor right, both
pledgor and pledgee agree both party will not need to sign a separate contract
if such situation happen, when the date of main credit expired and the pledgor
does not get the paid off, pledgor has the right to make sure the warranty get
paid off first, if the expiry date of main credit date is earlier than cashing
for the pledge, but the pledgor does not get paid off, the pledgee is entitled
to cash or handle the pledge in advance and use the payment for the pledge pay
off, for the interest loss due to the cash or handle the pledge in advance
should be borne by pledgor( but if there are any reasons for pledgee can not or
will not be able to cash or handle pledge in advance, the pledgor has the right
to keep the pledge until the pledge expired and get the payment back to pay the
warranted principal creditor’s right).
 
 
11

--------------------------------------------------------------------------------

 
 
15. If there are the reduction for the value of the pledge or there are
possibilities for reduction, include but not limited to the exchange rate or
share price fluctuation, the company for the payer,acceptor, and  drawer or the
company owning the pledge have the financial problems, the pledgor refuse to buy
the subject company’s allotment share or the subject company to issue the new
shares, if the pledgee has the reason to believe above status have damaged the
pledgee’ right, then the pledgor should provide the value equal to the reduction
amount or other remedy.
 
16. The pledge can not be signed for any files for transferred, removed or ceded
to without the permission of the pledgee, the pledge can not be handled in any
form in whole or in part.
 
17. If there are reasons cause the contract invalid, not into effect or be
canceled not because of pledgor’s reason, the pledgee promises to take the joint
liability for pledgor’s un settled pledge.
 
 
12

--------------------------------------------------------------------------------

 
 
5.2 The deduction agreement
 
(1) When the pledgor has the due debt which should be paid or caution money
which should be complemented, the authorized pledgee directly deducts the
capital of the surety’s any accounts opened in Shanghai Pudong Development Bank
to tender the the due debt which should be paid or caution money which should be
complemented.
 
(2) If there are many unpaid creditor’s right due, and the pledgor has the right
to choose the payment at his will for the principal, interest or other expenses,
The pledgee decides the sequence of tendering debts.
 
5.3 The exchange rate
If any articles in the contract is related to exchange rate, should be exchanged
by the rate from pledgee, the exchange rate risk and loss should be borne by
pledgor.
 
5.4 The approval of the creditor’s rights
The valid voucher of the creditor’s rights secured by the pledgor should be
subject to the accounting voucher and recorded according to the business rules
established by the pledgee.
 
 
13

--------------------------------------------------------------------------------

 
 
5.5 Informing and Sending
1. Notices which one party of this contact sends to the other party should have
been sending to the address which signed on this contact until the other party
informs the changed address in writing. As long as one party sends notices
according to the above address, it is regarded as that notices are sent to the
hands of the receiver in the following dates: for letters, the seventh banking
day which after registered then sent according to the main management address
(the legal representative and its branch organization, and other economic
organizations) or place of domicile (natural man); for personal service, the
date is the day when the receiver sign the post-mail.
 
2. The pledgor agrees that the summons or notices issuing from any appeals are,
as long as they are sent to the domicile address signed in this contact, seen as
sent and received. The change of the address stated above does not in advance
inform the creditor in writing form, it is invalid for the pledgee
 
 
14

--------------------------------------------------------------------------------

 
 
Article 6 The default events and its disposition
 
6.1. Events of default
One of the following situations is the surety’s default for the creditor.
 
1. Any statements and guaranties made by the pledgor makes in this contact, or
when notices, authorities, approval, agreements, certifications and other
documents which are according to this contact or related to this contact are
made, they are incorrect or misleading, or have been proved to be incorrect or
misleading, or have been proved to be invalid or have no law effectiveness.
 
2. The pledgor does not follow pledgee’s request to provide the complete
procedure and real information for the pledge,or try to hide the following
pledge situation include common owned, dispute, be sealed, confiscated, be
monitored, or has already been pledged.
 
 
15

--------------------------------------------------------------------------------

 
 
3. The pledgor disobeys any agreed item of article 5 of this contact.
 
4. The pledgor suspends business, stops production, stops doing business for
internal rectification, reforming, clears accounts, or the surety is taken over,
deposited, dissolved, or the pledgor’s business license is withdrew, canceled or
goes bankrupt.
 
5. The pledge property has been imposed the compelling measurements by national
or local authority, include but not limited to property frozen or stop payment.
 
6. Pledgor to report the lost for the bill, the certificate of saving, and
security or report the publication,which will impact the pledge right for the
pledgee.
 
7. Pledgor decide to sell, exchange, bestow, give orders or by other way to
handle the pledge,or there are status happen to make the pledge’s value reduced
or damaged therefore to impact the pledgor’s ability to pay back.
 
8. The pledgor’s saving operation has serious troubles, to effect its liquidity.
 
9. The financial condition of the pledgor worsens and the management has serious
troubles, or events or situations which produce bad influences on the normal
management, financial condition or the capability of repayment.
 
 
16

--------------------------------------------------------------------------------

 
 
10. The pledgor or the majority shareholder, actual controllor or rerated person
involving in great appeal, arbitration or great capital which is detained,
sealed up, frozen, acted under coercion or enforced by other measures having the
same effectiveness, or the pledgor’s legal representative, supervisor of board
and top management involving in appeal, arbitration or other enforced measures
which produce the bad influences on the pledgor’s capability of repayment.
 
11. The surety is natural man who is dead or claimed to be dead.
 
12. The surety’s other behaviors which disobey this contact so that prevent the
normal performance of this contact, or other behaviors which damage the
legitimate interests of the creditor.
 
6.2 The disposition of the default events
One of the default events stated in the preceding paragraph, or one of the
default event can make the pledgee has the right to claim the pledge, the
pledgee to claim the principal creditor right due earlier, or based on the
article 3 to handle the pledge or ask the pledgor to provide the other warranty.
 
 
17

--------------------------------------------------------------------------------

 
 
Article 7  Other iterms
 
7.1. The applied laws
This contact applies to the Chinese (not including Hongkong, Macau Special
Administrative, and Taiwan) laws.
 
7.2. The dispute resolution
All the disputes of this contact can be solved through the friendly
consultation. If the consultation falls, the People’s Court of the creditor’s
domicile place enjoys the non-excludable right of jurisdiction. During the
period of argument, every party should continue to perform the items which have
not been argued.
 
7.3. Effectiveness, change and dissolution
 
(1) This contact is valid after it is stamped by the creditor’s and the debtor’s
official seals and signed or stamped by their legal representatives/persons
responsible or authorized attorneys (if the attorneys are natural men, they only
need to sign this contact). It is ended when all the secured creditor’s rights
are tendered.
 
 
18

--------------------------------------------------------------------------------

 
 
(2) The effectiveness of this contact is independent from that of the principal
contact, that
means, this contact does not become invalid or be receded just because the
principal contact becomes invalid or be receded.
 
(3) After this contact becoming valid, either of the both sides of this contact
can not personally change or dissolute this contact in advance. If this contact
needs change or dissolution, both sides should make a consensus through
consolation and make a agreement in writing.
 
7.4. miscellaneous
 
1. For the purpose of contract, the law in the contract ref to law, regulation,
code,local code, judicial interpretation, and other applicable code.
 
2. For the purpose of contract,  the contract or main contract should also
include the following revisions,changes or supplement, all the parties in the
contract, should include but not limited to pledgor, pledgee,the creditor, and
also include the subject itself and heir and successors.
 
 
19

--------------------------------------------------------------------------------

 
 
3. For the purpose of contract, the financing in the contract should include but
not limited to loan, commercial acceptance bill, guarantee bill, LC, SLC,and
other bank business to make sure the finance or credit support.
 
4. The expiry and expiration date in the contract, should all include the
earlier expiry claimed by pledgee,the date and the earlier date when creditor
claim the principal creditor right expired, is the expiry date for principal
creditor right .
 
5. The “security registration settlement institution” in the contract mean to
provide collective registration , deposit, and settle service for the security
deal include security, bond, fund , it is not the special legal person or
authorized institution for seeking profit.
 
6. The annex of the contract ( include but not limited to pledge list ) is the
unseparated part of contract, sharing the same legal effect with the contract.
 
7. For items which the contact have not explained clearly and need to be
complemented, both sides can make an appointment and record in article 7 of this
contact. These items also can be separately made an agreement in writing as the
appendix of this contact.
 
8. Except there existing other specific explanations in this contact, the
related words and expression of this contact have the implication which is same
as that of the principal contact.
 
 
20

--------------------------------------------------------------------------------

 
 
Article 7 The element items of this contact
 
1. The secured principal of this contact [corresponding to the items of this
contact]
 
8.1 For the debtor and the creditor, the principal contact, on 2012/ Year /
12Month / 21Day, signs the “ liquid fund loan contract”
 
8.2 The debtor in the principal contact:Ningbo Keyuan Plastic Co., Ltd ,
 
8.3 the guaranteed principal creditor right
 
Based on the principal contract, the creditor provide the debtor 2.5 million USD
financing and interest, liquidated damages,compensation and the fees stated in
the article 1.3 of the contract.
 
8.4 the principal creditor right duration: 2012-12.21-2013, 12.21
 
8.5 the pledge property Ref to the attachment 1
 
8.6 The main body of this contact is done in triplicate , and the pledgor keeps
one copy/copies, the pledgee keeps two copy/copies, / keeps copy/copies, all
having equal law effect.
 
8.7 other items, if any (this page is a signature page, no main body)
 
 
21

--------------------------------------------------------------------------------

 
 
The contact is signed by the following pledgor and pledgee .The pledgor ensures
that when signing this contact, both sides have been explained and discussed all
the items in detail and have no questions for all the items, and have an
accurate understanding the limitation or exempted items of the legal
implications of the interested parties’ related obligations and liabilities.
 
 
The pledgor (official seal)
The legal representative
or the authorized attorney 
(signature or stamp of official seal)
[img01.jpg]
The pledgee (official seal)
The persons responsible or the authorized
attorney (signature or stamp of official seal)
     
(the above items applied to the legal person)
The surety (signature)
The kind of valid identity document and its number:
(the above items applied to the natural man)
   
Place of domicile:
Postcode:
Telephone number: 
Fax:
E-mail:
Signing date : DEC, 21 2012
 
The address of main management:
Postcode:
Telephone number:
Fax:
Email:
Signing date : DEC, 21 2012

 
 
22

--------------------------------------------------------------------------------